Citation Nr: 1126645	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  03-08 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to November 1971.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2002 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a bilateral knee disability.  In a decision issued in April 2010, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  In September 2010, the Court vacated the Board's April 2010 decision and remanded the matter on appeal for readjudication consistent with instructions outlined in a September 2010 Joint Motion for Remand (Joint Motion) by the parties.

The record reflects that the Veteran was represented by an attorney before the Court, but that Veterans of Foreign Wars of the United States continues to represent him in his claim before the Board.

The Board notes that in its August 2009 remand, it noted that the Veteran had submitted correspondence received in September 2007, in which he appeared to be raising a claim of entitlement to a total disability rating based on individual unemployability (TDIU) (on an extraschedular basis).  As no action had been taken on the claim, the Board referred the matter to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  On close review of the file, it appears the AOJ still has not addressed the Veteran's September 2007 correspondence.  Therefore, the Board still does not have jurisdiction over the Veteran's claim for a TDIU rating, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

Under 38 C.F.R. § 20.1200, an individual's request for relevant records in the custody of the Board must be reviewed and processed prior to appellate action on that individual's appeal.  

The September 2010 Joint Motion notes that in the Veteran's June 2002 notice of disagreement, he requested a copy of his claims file (to include his service treatment records), and made similar requests in correspondence received in September 2006, September 2007, and in February 2010.  The claims file does not reflect that prior to the Board's April 2010 decision, the Veteran received a copy of his claims file.

Since then, it appears the Veteran may have had an opportunity to review his claims file.  Notably, in argument received in June 2011, he stated, "I have now seen my Military records."  Nonetheless, to ensure compliance with the Joint Motion, which is now the "law of the case," remand is required to afford the Veteran an opportunity to review his entire claims file.

Also, although not required by the September 2010 Joint Motion, the Board has reviewed the claims file anew and finds that additional medical guidance is necessary to decide the claim.  The Veteran alleges his bilateral knee disability is related either directly to his service or to his service-connected low back disability, and has submitted three medical opinions from his treating physician, Dr. W.M.F., to support his claim.  Although Dr. W.M.F. does not explain the rationale for his January 2002 and April 2002 opinions, he does provide an explanation for his April 2003 opinion.  Specifically, he described the Veteran's back injury in service, which involved his having to suddenly carry a heavy weight on his back, and stated that the Veteran noted having knee pain after this incident.  He then explained that this would be a "fairly common patellar overload syndrome" that would perhaps cause problems afterward, like knee strain, even though it might not show up on examination and result in only subjective complaints of pain.  Thus, it would not be unusual to have knee problems show up again years later as a chronic condition.  The Board notes that none of the Veteran's three VA examinations in February 2003, January 2006, or in August 2008 (to include the December 2009 addendum opinion to the August 2008 VA examination), address the medical findings and opinions reported by Dr. W.M.F. in his April 2003 opinion.  Notably, in stating that he could not provide an opinion as to whether the Veteran's bilateral knee disability was related to his service without resorting to mere speculation, the August 2008 VA examiner stated that there were no objective data in service apart from a discharge note giving history.  However, Dr. W.M.F.'s opinion suggests that given the type of injury the Veteran incurred in service, it would not be uncommon for him to have had only subjective complaints of pain at that time.  Consequently, clarification is needed and another VA examination is indicated.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes the effort to provide an examination, it must provide an adequate one); see also Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (While VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled").

Finally, in June 2011, the Veteran submitted evidence [which, the Board notes is a duplicate of evidence already in the file] and argument and, in an accompanying statement, asked that the case be remanded to the RO for their initial review of the submissions.  Under Disabled American Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), the Board has no recourse but to comply with the Veteran's request.

Accordingly, the case is REMANDED for the following:

1. 	The RO should (as the September 2010 Joint Motion instructs) provide the Veteran with a copy of his entire claims file (to include his service treatment records).  He should have ample opportunity to respond; if any further development is indicated (based on his response(s)), the RO should arrange for such development.
2. 	The RO should then arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his current bilateral knee disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include a copy of this remand) in conjunction with the examination, giving particular attention to his complete STRs, the lay statements of record, and the medical opinions already of record.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(A) Is it at least as likely as not (50 percent or better probability) that the Veteran's bilateral knee disability is related to his service?

(B) Is it at least as likely as not (50 percent or better probability) that the Veteran's bilateral knee disability was/is either caused or aggravated by (increased in severity due to) his service-connected low back disability?  If the opinion is that the bilateral knee disability was/is not caused by, but was/is aggravated by the service-connected low back disability, the examiner should specify, to the extent possible, the degree of disability that is due to such aggravation.  

The examiner must explain in detail the rationale for all opinions given, and provide comment on the other opinions already of record, as appropriate.

3. 	The RO should then re-adjudicate the Veteran's claim of service connection for a bilateral knee disability in light of the additional evidence and argument submitted by the Veteran (as well as any and all additions to the record since the RO's last prior review of this matter).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

